363 S.W.3d 131 (2012)
STATE of Missouri, Respondent,
v.
Dennis McGINNIST, Appellant.
No. ED 95799.
Missouri Court of Appeals, Eastern District, Division Five.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 23, 2012.
Application for Transfer Denied May 1, 2012.
Andrew E. Zleit, Office of the Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., GLENN A. NORTON, J., and MICHAEL D. BURTON, SP. J.

ORDER
PER CURIAM.
Appellant Dennis McGinnist (McGinnist) appeals from the trial court's judgment after a jury convicted him of second-degree drug trafficking, and possession of a *132 controlled substance. McGinnist asserts the trial court committed prejudicial error when it allowed testimony from a police officer that a confidential informant told him an individual named "Dennis" was selling drugs from a specific location. McGinnist contends that the statement was inadmissible hearsay. Finding no prejudicial error, we affirm the trial court's judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of prejudicial error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).